e “DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS
SEÑOR NOTARIO:

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTÍAS Y MEDIDAS DE PROMOCIÓN A LA INVERSIÓN QUE
CELEBRAN DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR EL MINISTRO DE ENERGÍA Y MINAS DEL MINISTERIO DE ENERGÍA Y MINAS,
INGENIERO JORGE HUMBERTO MERINO TAFUR, IDENTIFICADO CON DNI N*
07341351, AUTORIZADO POR DECRETO SUPREMO N* 04-94-EM PUBLICADO EL 09
DE FEBRERO DE 1994, A QUIEN EN ADELANTE SE LE DENOMINARA "EL ESTADO";
Y, DE LA OTRA PARTE, HUDBAY PERU S.A.C., CON REGISTRO ÚNICO DE
CONTRIBUYENTE N* 20511165181, SOCIEDAD EXISTENTE Y CONSTITUIDA DE
ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERÚ, INSCRITA EN LA PARTIDA
ELECTRÓNICA N” 11769202 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA DE
LA SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS - SUNARP,
DOMICILIADA EN AVENIDA EL DERBI N* 055, OFICINA 401, SANTIAGO DE SURCO,
PROVINCIA Y DEPARTAMENTO DE LIMA, A QUIEN EN ADELANTE SE LE
DENOMINARÁ "EL TITULAR", DEBIDAMENTE REPRESENTADA POR EL SEÑOR NINO
COPPERO DEL VALLE, IDENTIFICADO CON D.N.. N* 10609276 CON PODER INSCRITO
EN EL ASIENTO C00009 DE LA PARTIDA ELECTRÓNICA N* 11769292, RUBRO :
NOMBRAMIENTO DE MANDATARIOS, DEL REGISTRO DE PERSONAS JURIDICAS DE
LA OFICINA REGISTRAL LIMA, QUE USTED SEÑOR NOTARIO SE SERVIRÁ INSERTAR;
Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERÚ, PARA EL
EXCLUSIVO FIN DE LA SUB CLÁUSULA 9.2, DEBIDAMENTE REPRESENTADO POR SU
GERENTE GENERAL, SEÑOR RENZO ROSSINI MIÑAN, IDENTIFICADO CON D.N.I. N*
08727483, Y/O SU SUBGERENTE DE ASESORÍA LEGAL EN ASUNTOS FINANCIEROS,
SEÑOR HECTOR ROLANDO HERRERA SOARES, IDENTIFICADO CON D.N.I. N*
07937105, SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE
EN ADELANTE SE LE DENOMINARÁ "BANCO CENTRAL", EN LOS TÉRMINOS Y
CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1 CON FECHA 09 DE SETIEMBRE DE 2011, “EL TITULAR”, INVOCANDO LO
DISPUESTO EN EL ARTÍCULO 82” DEL TEXTO ÚNICO ORDENADO DE LA LEY
GENERAL DE MINERÍA, APROBADO POR DECRETO SUPREMO N* 014-92-EM, EL
QUE EN ADELANTE SE DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ
ANTE EL MINISTERIO DE ENERGÍA Y MINAS LA SOLICITUD CORRESPONDIENTE
PARA QUE MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS
CONTENIDOS EN LOS ARTÍCULOS 72*, 80% Y 84” DEL MISMO CUERPO LEGAL, EN
RELACIÓN A LA INVERSIÓN Y PUESTA EN MARCHA DEL "PROYECTO
CONSTANCIA” QUE COMPRENDE LAS TREINTA Y SEIS (36) CONCESIONES
MINERAS Y LA CONCESIÓN DE BENEFICIO (LA QUE ESTÁ EN PROCESO DE
OTORGAMIENTO Y CON AUTORIZACIÓN DE CONSTRUCCIÓN APROBADA
MEDIANTE RESOLUCIÓN DIRECTORAL N* 189-2012-MEM-DGM/V DE FECHA 8 DE
JUNIO DE 2012) INDICADAS EN EL ANEXO Il DEL PRESENTE CONTRATO.

1.2.EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 85” DEL TEXTO ÚNICO
ORDENADO, “EL TITULAR” ADJUNTÓ A SU SOLICITUD EL ESTUDIO DE
FACTIBILIDAD TÉCNICO-ECONÓMICO CORRESPONDIENTE.

1.3. EL OBJETO DEL ESTUDIO DE FACTIBILIDAD PRESENTADO POR HUDBAY PERU
S.A.C. SE REFIERE AL “PROYECTO CONSTANCIA”, PARA PRODUCIR
CONCENTRADOS DE COBRE Y MOLIBDENO DE LEY COMERCIAL. LA PLATA Y
UNA PEQUEÑA CANTIDAD DE ORO A NIVELES PAGADEROS DEPENDERAN DEL
CONCENTRADO DE COBRE.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

LAS INVERSIONES A EJECUTAR POR HUDBAY PERU S.A.C. EN EL “PROYECTO
CONSTANCIA”, CUYO CRONOGRAMA DE INVERSIONES ESTA EN EL ANEXO |
DEL PRESENTE CONTRATO, ESTARÁN UBICADAS EN LAS CONCESIONES
EXISTENTES, INCLUYEN MAQUINARIA Y EQUIPO, SERVICIOS Y EQUIPOS
AUXILIARES ASÍ COMO LAS INSTALACIONES AUXILIARES Y
COMPLEMENTARIAS.

EL PLAZO TOTAL PARA LA CONSTRUCCIÓN E IMPLEMENTACIÓN DEL
“PROYECTO CONSTANCIA” ES DE CUATRO AÑOS Y SEIS MESES, DURANTE EL.
CUAL SE EJECUTARÁN LAS INVERSIONES DECLARADAS EN EL CRONOGRAMA
DE INVERSIONES, EL CUAL SE INICIÓ EN EL MES DE ENERO DE 2011 Y
CONCLUIRÁ EN JUNIO DE 2015, COMPRENDIDO EN EL ANEXO |.

CLÁUSULA SEGUNDA: APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD TÉCNICO
ECONÓMICO

CON FECHA 02 DE DICIEMBRE DE 2013, MEDIANTE RESOLUCIÓN DIRECTORAL N*
304-2013-MEM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA HA APROBADO EL
ESTUDIO DE FACTIBILIDAD TECNICO - ECONÓMICO, DE ACUERDO CON LO
ESTABLECIDO POR EL ARTÍCULO 85” DEL TEXTO ÚNICO ORDENADO

CLÁUSULA TERCERA: DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL "PROYECTO CONSTANCIA” SE
CIRCUNSCRIBE A LOS DERECHOS MINEROS QUE SE DETALLA EN EL ANEXO ll, CON
LAS ÁREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR
INCORPORE OTROS DERECHOS MINEROS AL “PROYECTO CONSTANCIA”, PREVIA
APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA.

CLÁUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCIÓN

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO,
COMPRENDE EN DETALLE LAS OBRAS, LABORES Y ADQUISICIONES
NECESARIAS PARA LA PUESTA EN MARCHA O INICIO DE LA OPERACIÓN
EFECTIVA DEL “PROYECTO CONSTANCIA”, Y PRECISA, ADEMÁS, EL
VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA
DIRECCIÓN GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN
DE ESTE INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO
ANEXO l.

4.2 EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES ES DE
CINCUENTA Y CUATRO (54) MESES, QUE SE INICIA EL MES DE ENERO DE
2011 Y VENCERÁ EL MES DE JUNIO DE 2015, DE ACUERDO AL ARTÍCULO 1?
DE LA RESOLUCIÓN DIRECTORAL N” 304-2013-MEM/DGM Y SU RESPECTIVO
ANEXO l.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE
RESPECTO DE LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR,
. *DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

43

4.4

SIEMPRE QUE NO SE AFECTE EL OBJETO FINAL DEL PLAN DE
INVERSIONES; Y SIEMPRE, TAMBIÉN, QUE EL TITULAR PRESENTE
PREVIAMENTE A LA DIRECCIÓN GENERAL DE MINERÍA LA SOLICITUD DE
APROBACIÓN DE TALES MODIFICACIONES Y/O AMPLIACIONES Y SIN
PERJUICIO, TAMBIÉN, DE LA APROBACIÓN POR PARTE DE DICHA
DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O AMPLIACIONES
EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE
INVERSIONES.

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1 PLANTA DE PROCESOS Y SERVICIOS DIRECTOS ASOCIADOS
4.3.2 PRUEBAS PRE-OPERACIONALES Y PUESTA EN MARCHA
4.3.3 CAMINOS DE ACCESO

8.3.4 CAMPAMENTO Y OTROS GASTOS DE ALOJAMIENTO

4.3.5 LÍNEA DE TRANSMISIÓN

4.3.6 EQUIPO DE CONSTRUCCIÓN DE LA MINA

4.3.7 CONTINGENCIA DEL PROYECTO

CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, “EL TITULAR” ESPERA
OBTENER DURANTE EL PERÍODO DEL CONTRATO UNA PRODUCCIÓN
PROMEDIO ANUAL APROXIMADA DE 85 000 T/A DE COBRE Y 69 T/A DE
METAL DE PLATA DURANTE LOS PRIMEROS 15 AÑOS DE PRODUCCIÓN,
PROYECTANDO ALCANZAR LA PRODUCCIÓN DE CONCENTRADO DE COBRE
EN SU NIVEL MÁXIMO DE 450 000 T/A EN EL SEGUNDO Y TERCER AÑO Y
TIENEN UN PROMEDIO DE 315 000 T/A.

CLÁUSULA QUINTA: DEL_MONTO DE LA INVERSIÓN DEL PROYECTO Y SU

FINANCIAMIENTO

5.1

LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE
US$ 908' 155 377,00 (NOVECIENTOS OCHO MILLONES CIENTO CINCUENTA Y
CINCO MIL. TRESCIENTOS SETENTA Y SIETE Y 00/100 DÓLARES
NORTEAMERICANOS), CUYA MODALIDAD DE FINANCIAMIENTO SERÁ A TRAVÉS
DE RECURSOS PROPIOS.

5.2 El MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS

OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30* DEL
REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO,
APROBADO POR DECRETO SUPREMO N” 024-93-EM, QUE EN ADELANTE SE
DENOMINARÁ “EL REGLAMENTO”.

CLÁUSULA SEXTA: DE LA ENTRADA EN PRODUCCIÓN

6.1

6.2

SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL NONAGÉSIMO
(90) DÍA DE OPERACIÓN CONTINUA DEL “PROYECTO CONSTANCIA” AL 80% DEL
RITMO PREVISTO EN 4.4.

LA FECHA DE ENTRADA EN PRODUCCIÓN (OPERACIÓN), PARA QUE SEA
FIJADA COMO TAL, DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN
GENERAL DE MINERÍA, MEDIANTE DECLARACIÓN JURADA DEL TITULAR,
DENTRO DE LOS NOVENTA (90) DÍAS CALENDARIO SIGUIENTES A DICHA
FECHA.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA"

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SÉTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN
DE INVERSIONES DEL "PROYECTO CONSTANCIA”, “EL TITULAR” PRESENTARÁ
ALA DIRECCIÓN GENERAL DE MINERÍA:

7.111 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS, ASÍ COMO EL
MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

7.12 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACIÓN,
RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA
COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN LA
DECLARACIÓN.

7.2 LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS CIENTO VEINTE (120)
DÍAS DE PRESENTADA Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN
PREVISTA EN 7.1.1. 7.1.2. Y 7.1.3, PODRÁ FORMULAR OBSERVACIONES
REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE INVERSIONES Y GASTOS NO
PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS MODIFICACIONES
DEBIDAMENTE APROBADAS O REFERIDAS A ERRORES NUMÉRICOS;
OBSERVACIONES QUE, ADEMÁS, DEBERÁN SER FUNDAMENTADAS, SI ASÍ
PROCEDIERA, “EL TITULAR” TENDRÁ UN PLAZO DE TREINTA (30) DÍAS PARA
ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL SÉ ABRIRÁ EL
PROCEDIMIENTO A PRUEBA POR TREINTA (30) DÍAS ADICIONALES, VENCIDO
EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA RESOLVERÁ DENTRO DE LOS
SESENTA (60) DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO, QUEDARÁN AUTOMÁTICAMENTE
SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR
ESTA OMISIÓN POR SESENTA (60) DÍAS ADICIONALES, EL CONTRATO
QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR QUINCE (15) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ÉSTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA.

8.2 A SOLICITUD DE "EL TITULAR”, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1? DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN
8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ — PRESENTARSE
CONJUNTAMENTE CON LA PRESENTACIÓN DE LOS DOCUMENTOS PARA LA
ACREDITACIÓN DE LA INVERSIÓN REALIZADA.
, “DECENIO DELAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“AÑO DE LA INVERSION PARA El DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

8.3

8.4

DE IGUAL MANERA, A SOLICITUD DE “EL TITULAR” PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA
DE INVERSIÓN CON UN MÁXIMO DE OCHO (8) EJERCICIOS CONSECUTIVOS,
PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN 8,1.

LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA
DIRECCIÓN GENERAL DE MINERÍA A MÁS TARDAR EL 31 DE ENERO DE 2014.

EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS
GRAVABLES COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA
CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33" Y
34" DEL REGLAMENTO, SEGÚN SEA EL CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A “EL. TITULAR”, DE CONFORMIDAD
CON LOS ARTÍCULOS 72*, 80% Y 84% DEL TEXTO ÚNICO ORDENADO Y LOS
ARTÍCULOS 14*, 15, 16%, 17% Y 22% DEL REGLAMENTO, Y POR El PLAZO PRECISADO
EN 8.1 Y SIN PERJUICIO DE LO INDICADO EN 8.2 Y 8.3, LO SIGUIENTE:

9.1

9.2

QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80" DEL TEXTO ÚNICO ORDENADO,
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACIÓN Y VENTA INTERNA POR “EL TITULAR” DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1 LIMITAR LA FACULTAD DE "EL TITULAR” DE VENDER A CUALQUIER
DESTINO,

9.12 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.14 IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES.

INTERVIENE EL “BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72* Y 80” DEL TEXTO ÚNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE
"EL TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, “EL TITULAR”
DE LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"

“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

Cc)

9.2.1

SERVICIOS, ADQUISICIÓN DE EQUIPOS, SERVICIO DE DEUDA,
COMISIONES, UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS,
REPATRIACIÓN DE CAPITALES, HONORARIOS Y, EN GENERAL,
CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE “EL TITULAR” TENGA
DERECHO A GIRAR EN MONEDA EXTRANJERA, DE ACUERDO A LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE
CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR”
ACUDIRÁ A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAÍS.

EN CASO DE QUE El REQUERIMIENTO DE DIVISAS A QUE SE REFIERE
EL PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL “BANCO
CENTRAL” PROPORCIONARÁ A “EL TITULAR” LA MONEDA EXTRANJERA,
EN LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, "EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO
AL “BANCO CENTRAL”, REMITIÉNDOLE FOTOCOPIA DE
COMUNICACIONES RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL
SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD
DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE
DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN VÁLIDAS POR LOS DOS (2) DÍAS ÚTILES ULTERIORES A LA
FECHA DE SU EMISIÓN.

ANTES DE LAS 11 A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA
PRESENTACIÓN DE LOS DOCUMENTOS PRECEDENTEMENTE
INDICADOS, EL “BANCO CENTRAL” COMUNICARÁ A "EL TITULAR” EL
TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA,
EL QUE REGIRÁ SIEMPRE QUE “EL TITULAR” HAGA ENTREGA EL MISMO
DÍA DEL CONTRAVALOR EN MONEDA NACIONAL.

Sl, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR “EL TITULAR” EN LA OPORTUNIDAD INDICADA,
EL “BANCO CENTRAL" LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA
MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA
LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL “BANCO CENTRAL” Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSIÓN,
ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR TIPO DE
CAMBIO PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA
ALGÚN TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL
ARTÍCULO 15" DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA,
“EL TITULAR” PROPORCIONARÁ AL “BANCO CENTRAL” LA
INFORMACIÓN ESTADÍSTICA QUE ÉSTE LE SOLICITE.
. “DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

922 "EL TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O
PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS
CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER GENERAL O SEAN
DE APLICACIÓN A LA ACTIVIDAD MINERA,

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE
LAS GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, “EL TITULAR”
PODRÁ RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE
LA CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ
A ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA, IGUALMENTE, QUE EL RETORNO POR “EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-
CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O
A LAS DEMÁS GARANTÍAS, NI GENERA PARA “EL TITULAR”
DERECHOS U OBLIGACIONES ADICIONALES.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASÍ COMO LA DE RETOMAR LA GARANTÍA
QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR
ESCRITO AL “BANCO CENTRAL” Y SÓLO DESDE ENTONCES
SURTIRÁN EFECTO.

QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACIÓN SOBRE LAS MAQUINARIAS, EQUIPOS INDUSTRIALES Y
DEMÁS ACTIVOS FIJOS HASTA EL LÍMITE MÁXIMO DE VEINTE POR CIENTO
(20%) ANUAL, COMO TASA GLOBAL, A EXCEPCIÓN DE LAS EDIFICACIONES Y
CONSTRUCCIONES CUYO LÍMITE MÁXIMO SERÁ EL CINCO POR CIENTO (5%)
ANUAL, LÍMITES MÁXIMOS QUE HAN SIDO APROBADOS POR LA DIRECCIÓN
GENERAL DE MINERÍA.

LAS TASAS PODRÁN SER VARIADAS ANUALMENTE POR “EL TITULAR”,
PREVIA COMUNICACIÓN A LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA, PERO SIN EXCEDER LOS LÍMITES
SEÑALADOS ANTERIORMENTE, EXCEPTO EN LOS CASOS EN QUE LA LEY
DEL IMPUESTO A LA RENTA AUTORICE PORCENTAJES GLOBALES
MAYORES.

QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, DE ACUERDO CON LO PREVISTO EN EL
ARTÍCULO 16% DEL REGLAMENTO Y EN EL NUMERAL 4 DEL ARTÍCULO 87”
DEL CÓDIGO TRIBUTARIO VIGENTE CUYO TEXTO ÚNICO ORDENADO HA
SIDO APROBADO POR EL DECRETO SUPREMO N” 133-2013-EF, SUSTITUIDO
POR EL ARTÍCULO 37" DEL DECRETO LEGISLATIVO N* 953, REGLAMENTADO
POR EL DECRETO SUPREMO N* 151-2002-EF Y DEMÁS NORMAS VIGENTES A

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA"

19
Ny
MINISTERIO DE ENERGÍA Y MINAS

LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO, EN LO QUE FUERA
APLICABLE

PARA EL EFECTO, "EL TITULAR” DEBERÁ OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE El CONTRATO SE
PRACTICARÁ DOS BALANCES: UNO EN MONEDA NACIONAL Y EL
OTRO EN DÓLARES; DETERMINÁNDOSE TODAS LAS OBLIGACIONES
DE TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES,

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS,

9.4.2 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES A PARTIR DEL
EJERCICIO SIGUIENTE A AQUÉL EN QUE SE CELEBRE EL CONTRATO;
LO QUE SE HARÁ DE CONFORMIDAD CON LAS NORMAS
INTERNACIONALES CONTABLES CORRESPONDIENTES,
ESTABLECIDAS POR EL COMITÉ INTERNACIONAL DE NORMAS DE
CONTABILIDAD, FIJÁNDOSE LA CONVERSIÓN EN DÓLARES
HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE AUDITORES
INDEPENDIENTES, CUYA  DESIGNACIÓN SERÁ APROBADA
PREVIAMENTE POR LA DIRECCIÓN GENERAL DE MINERÍA A
PROPUESTA DE “El TITULAR”: SIN PERJUICIO DEL CUMPLIMIENTO
DE LO ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA
MATERIA.

943 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS Y EL
PAGO DE LAS SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO
DE OBLIGACIONES TRIBUTARIAS SE EFECTUARÁ DE ACUERDO CON
LO PREVISTO EN EL NUMERAL 4 DEL ARTÍCULO 87” DEL CÓDIGO
TRIBUTARIO, SUSTITUIDO POR EL ARTÍCULO 37” DEL DECRETO
LEGISLATIVO N” 953,

9.44 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE
QUE FINALIZARA UNO O MAS PERÍODOS DE CINCO (5) AÑOS DE
LLEVARSE LA CONTABILIDAD EN DÓLARES, “EL TITULAR” EN ESTA
EVENTUALIDAD DEBERÁ, A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL,
EMPLEANDO PARA EL EFECTO LAS MISMAS NORMAS Y
AUTORIZACIONES REFERIDAS EN 9.4.1.

945 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO
CONSECUENCIA DE LA CONVERSIÓN A DÓLARES Y, DESPUÉS DE
FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO SERÁN
COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL
IMPUESTO A LA RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSIÓN EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES SERÁ EL MÁS FAVORABLE PARA EL
FISCO.

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE, DURANTE EL PERÍODO
EN QUE “EL TITULAR” ESTÉ SUJETO A LLEVAR SU CONTABILIDAD EN
DÓLARES, QUEDARÁ EXCLUIDO DE LAS NORMAS DE AJUSTE
_ “DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

9.5

INTEGRAL POR INFLACIÓN A QUE SE REFIERE El DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
REVALUACIÓN O REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS
NO TENDRÁ EFECTO TRIBUTARIO ALGUNO; SALVO LO DISPUESTO
EN EL NUMERAL 1 DEL ARTÍCULO 104* DE LA LEY DEL IMPUESTO A
LA RENTA, CUYO TEXTO ÚNICO ORDENADO HA SIDO APROBADO
POR DECRETO SUPREMO N 179-2004-EF,

QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS
ESTABLECIDOS EN LOS INCISOS A) Y E) DEL ARTÍCULO 80% DEL TEXTO
ÚNICO ORDENADO Y EN EL REGLAMENTO, ASI COMO EN LAS LEYES N*
27341, N* 27343 Y N” 27909 QUE REGULAN LOS CONTRATOS DE
ESTABILIDAD TRIBUTARIA, SIN QUE LAS MODIFICACIONES Y NUEVAS
NORMAS QUE SE DICTE A PARTIR DEL DÍA SIGUIENTE DE LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA
ce ESTABILIDAD TRIBUTARIA COMPRENDE, ADEMÁS, EL SIGUIENTE
REGIMEN:

9.5.1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN
Y LAS TASAS DEL MISMO, ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS
DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL
ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTÍCULO 11% DEL REGLAMENTO.

9.5.2 LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

9.5.3 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.5 LA OPCIÓN DE RENUNCIA TOTAL DEL RÉGIMEN DE ESTABILIDAD
TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO ES POR UNA
SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL
RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
INCISO 2.1) DEL ARTÍCULO 2* DE LA LEY N* 27343 Y EL ARTÍCULO 88”
DEL TEXTO ÚNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3*
DELLA LEY N* 27343.

9.5.6 LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO
SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y
CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ
ÚNICAMENTE SU NATURALEZA TRASLADABLE.

9.5.7. SE INCLUYE LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL RÉGIMEN APLICABLE A LAS EXPORTACIONES.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA"

MINISTERIO DE ENERGÍA Y MINAS

9.6.

9.5.8. EL IMPUESTO ESPECIAL A LA MINERÍA VIGENTE A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

9.5.9 TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS
BENEFICIOS TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y
REGÍMENES ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL
PLAZO Y CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL
VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

QUE, EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL
INCISO A) DEL ARTÍCULO 72% DEL TEXTO ÚNICO ORDENADO, SE
COMPRENDE LO SIGUIENTE:

9.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS; US $
3.00 (TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA; EL
DERECHO DE VIGENCIA DE LA CONCESIÓN DE BENEFICIO: EL
NÚMERO DE UIT QUE CORRESPONDA SEGÚN EL ARTÍCULO 46” DEL
TEXTO ÚNICO ORDENADO, Y RESOLUCIÓN DIRECTORAL N* 185-97-
EM/DGM

9.6.2 LA REGALÍA MINERA, CONFORME A LA LEY N” 28258, MODIFICADA
POR LA LEY N” 28323, Y POR LA LEY N* 29788, SU REGLAMENTO,
APROBADO POR DECRETO SUPREMO N* 157-2004-EF Y SUS
MEDIDAS COMPLEMENTARIAS, APROBADAS POR DECRETO
SUPREMO N' 018-2005-EF, MODIFICADO POR DECRETO SUPREMO N?
180-2011-EF Y DECRETO SUPREMO N* 209-2011-EF.

9.6.3 LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES
DE APLICACIÓN A LO ESTABLECIDO EN LAS SUB-CLÁUSULAS 9.5 Y 9.6 SON
LAS SIGUIENTES:

PARA 9.5.1:

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA
APROBADO POR DECRETO SUPREMO N” 179-2004-EF, TAL Y COMO HA SIDO
MODIFICADA A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO
(Il DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL
DE MINERÍA, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS E) Y F) DEL
ARTICULO 72” DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1” DE LA
LEY N? 27343 Y LA LEY N” 27909.

EN LOS CASOS EN QUE "EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA
LE RESULTARÁ DE APLICACIÓN EL RÉGIMEN DEL IMPUESTO A LA RENTA
CUYA ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA
SUB-CLÁUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO ALA RENTA DE ACUERDO AL DECRETO
LEGISLATIVO N” 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A
QUE SE REFIERE EL ARTÍCULO 1.1 DE LA LEY N* 27343, QUE SE APLICARÁN
SOBRE LA TASA DEL IMPUESTO A LA RENTA A QUE SE REFIERE El. PRIMER
PÁRRAFO DEL ARTÍCULO 55” DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO A LA RENTA, APROBADO POR DECRETO SUPREMO N* 179-2004-

10
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

EF Y MODIFICATORIAS. DE SER EL CASO, SERÁN TAMBIÉN DE APLICACIÓN
LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL ARTÍCULO 55” DE LA LEY
DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ UNA TASA
ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REFIERE EL INCISO G)
DEL ARTÍCULO 24” A, ES DECIR TODA SUMA O ENTREGA EN ESPECIE QUE
AL PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA
GRAVABLE DE LA TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA
DISPOSICIÓN INDIRECTA DE DICHA RENTA NO SUSCEPTIBLE DE
POSTERIOR CONTROL TRIBUTARIO, INCLUYENDO LAS SUMAS CARGADAS A
GASTOS E INGRESOS NO DECLARADOS.

PARA 9.5.2:

EL INCISO C) DEL ARTÍCULO 72* DEL TEXTO ÚNICO ORDENADO SEGÚN El
ARTÍCULO 6* DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO
ÚNICO ORDENADO DE LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E
IMPUESTO SELECTIVO AL CONSUMO, APROBADO POR DECRETO SUPREMO
N* 055-99-EF; ASÍ COMO LAS DISPOSICIONES RESPECTIVAS DE LA LEY
GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N* 1053, Y
SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 010-2009-EF; Y
EL ARTÍCULO 1" DE LA LEY N? 27343.

PARA 9.5.3 :

LA LEY GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N*
1053, Y SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 010-
2009-EF, LOS DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN
EL DECRETO SUPREMO N* 100-93-EF, EL DECRETO SUPREMO N* 035-97-EF,
DECRETO SUPREMO N* 073-2001-EF, DECRETO SUPREMO N” 103-2001-EF,
EL DECRETO SUPREMO N” 165-2001-EF, EL DECRETO SUPREMO N” 047-
2002-EF, EL DECRETO SUPREMO N* 063-2002-EF, EL DECRETO SUPREMO N?
135-2002-EF, EL DECRETO SUPREMO N” 193-2003-EF, DECRETO SUPREMO
N* 031-2004-EF, DECRETO SUPREMO N” 192-2004-EF, DECRETO SUPREMO
N? 238-2011-EF, DECRETO SUPREMO N” 158-2007-EF, DECRETO SUPREMO
N? 163-2007-EF, DECRETO SUPREMO N* 038-2008-EF, DECRETO SUPREMO
N” 119-2008-EF, DECRETO SUPREMO N” 123-2008-EF Y EL ARTÍCULO 1” DE
LA LEY N” 27343 Y SUS CORRESPONDIENTES MODIFICATORIAS, SIENDO
APLICABLES EN TODO CASO LAS TASAS VIGENTES A FECHA DE
SUSCRIPCIÓN DE ESTE CONTRATO.

PARA 9.5.4:

EL ARTÍCULO 76% DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS
PERTINENTES DEL TEXTO ÚNICO ORDENADO DE LA LEY DE TRIBUTACIÓN
MUNICIPAL, APROBADO POR DECRETO SUPREMO N? 156-2004-EF.

PARA 9.5.6 Y 9.5.9:
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N” 27343,
RESPECTIVAMENTE.

PARA 9.5.7:

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO
APROBADO POR DECRETO SUPREMO N” 055-99-EF, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LAS
DISPOSICIONES RESPECTIVAS DE LA LEY GENERAL DE ADUANAS,
APROBADA POR DECRETO LEGISLATIVO N* 1053, Y SU REGLAMENTO,

11
a "DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

APROBADO POR DECRETO SUPREMO N* 010-2009-EF; Y EL LITERAL C) DEL
ARTÍCULO 1.1 DE LA LEY N* 27343.

PARA 9.5.8:
LA LEY N” 29789, LEY QUE CREA EL IMPUESTO ESPECIAL A LA MINERÍA, Y
SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N' 181-2011-EF.

PARA 9.6.1:

LOS ARTÍCULOS 39", 46” Y 61” DEL TEXTO ÚNICO ORDENADO, CON LAS
MODIFICACIONES EFECTUADAS HASTA LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

PARA 9.6.2:

LA LEY N* 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N*
28323, Y POR LA LEY N* 29788, SU REGLAMENTO, APROBADO POR
DECRETO SUPREMO N”  157-2004-EF, ASÍ COMO SUS MEDIDAS
COMPLEMENTARIAS, APROBADAS POR DECRETO SUPREMO N* 018-2005-
EF, MODIFICADO POR DECRETO SUPREMO N* 180-2011-EF Y DECRETO
SUPREMO N* 209-2011-EF. INCLUIDA LA LEY QUE AUTORIZA A LA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA — SUNAT
LA APLICACIÓN DE NORMAS QUE FACILITEN LA ADMINISTRACIÓN DE
REGALÍAS MINERAS, LEY N* 28969 Y SU REGLAMENTO.

PARA 9.6.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 72* Y EL INCISO F) DEL ARTÍCULO 80”
DEL TEXTO ÚNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA A "EL TITULAR” LAS SIGUIENTES
GARANTÍAS CONTENIDAS EN LOS INCISOS H), E I) DEL ARTÍCULO 72* Y C)
DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACIÓN, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLÍTICA
ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLÁUSULA DÉCIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES
SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACIÓN A
“EL TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE,
DESNATURALICE LAS GARANTÍAS PREVISTAS EN LA CLAÚSULA NOVENA,
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE
APLICACIÓN LO PREVISTO EN EL ARTICULO 87” DEL TEXTO UNICO
ORDENADO, O SI "EL TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO
POR EL ARTÍCULO 88” DEL MISMO CUERPO LEGAL CUYO TEXTO HA SIDO
SUSTITUIDO POR EL ARTÍCULO 3” DE LA LEY 27343.

o “DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U
OBLIGACIÓN QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU
DISPONIBILIDAD DE EFECTIVO, TALES COMO INVERSIONES FORZOSAS,
PRÉSTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS TASAS
POR SERVICIOS PÚBLICOS.

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO, DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ
A "EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMÁS
FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS
SEÑALADOS EN LA LEY, ASIMISMO, LE OTORGARÁ TODOS LOS DERECHOS
PREVISTOS EN EL ARTÍCULO 37* DEL TEXTO ÚNICO ORDENADO.

112 “EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL “PROYECTO CONSTANCIA”, PREVIA AUTORIZACIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, DEBIENDO PONER EN SU
CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

Si POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS
U OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECCIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO
CONSTITUIRÁ INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR
CUALQUIER OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ
EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS
DURANTE LOS CUALES “EL TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O
HAYA DEMORADO SUS OBLIGACIONES CONTRACTUALES COMO CONSECUENCIA
DE LAS RAZONES ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DÉCIMO TERCERA: DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS
REFERENCIAS A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS
SUPREMOS Y OTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE
ENTIENDEN REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA
DE SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DE “EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO
PARA EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS
DISPOSICIONES QUE SE DICTE POSTERIORMENTE, SIEMPRE QUE ESTAS ULTIMAS
NO SE OPONGAN A LAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“AÑO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA"

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA
DE LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE
ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN
LLEGADO A UN ACUERDO RESPECTO A DICHA MODIFICACIÓN,

CLÁUSULA DÉCIMO QUINTA: DE LA NO ADJUDICACIÓN DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACIÓN, SIN CONSENTIMIENTO
PREVIO Y EXPRESO DEL ESTADO.

CLÁUSULA DÉCIMO SEXTA: DE LA RESOLUCIÓN DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLÁUSULAS DÉCIMO CUARTA
Y DÉCIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES
JURADAS AL TÉRMINO DE LAS OBRAS.

16.3  SI”EL TITULAR” NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2 RESPECTO DE LA INFORMACIÓN A
QUE SE HACE REFERENCIA EN 7.1 DENTRO DEL PLAZO ESTABLECIDO PARA
TAL EFECTO,

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, El INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL
RÉGIMEN TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO,
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89% DEL TEXTO
ÚNICO ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

CLÁUSULA DÉCIMO SÉTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU
SUSCRIPCIÓN POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA
PÚBLICA Y DE SU INSCRIPCIÓN EN EL REGISTRO CORRESPONDIENTE DE LA
OFICINA REGISTRAL DE LIMA DE LA SUPERINTENDENCIA NACIONAL DE LOS
REGISTROS PÚBLICOS - SUNARP.

CLÁUSULA DÉCIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, “EL TITULAR” SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO
CAMBIO DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO
URBANO DE LA GRAN LIMA, DE MODO QUE SE REPUTARÁ VÁLIDAS LAS
NOTIFICACIONES Y COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR,
MIENTRAS NO SE HAYA COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL

14
, “DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU"
“ANO DE LA INVERSION PARA EL DESARROLLO RURAL Y LA SEGURIDAD ALIMENTARIA”

MINISTERIO DE ENERGÍA Y MINAS

A _LA DIRECCIÓN GENERAL DE MINERÍA, SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

CLÁUSULA DÉCIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DE “EL TITULAR”, INCLUYENDO UN
JUEGO DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCIÓN GENERAL DE
MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PÚBLICO DE LA OFICINA REGISTRAL DE LIMA
Y CALLAO, PARA SU CORRESPONDIENTE INSCRIPCIÓN.

LIMA, 27 de diciembre 2013

¿AO ara

NINO copio MlviuE

éctor Herrera| Soares ini Mindo
Subgerente de Aséqpria Legal ¿enzo ROBSÍ

A
en Asuntos Finaficieros Grrente O:
ANI
DEL CI DE A
EN EL PERIODO ENERO 2011 A JUNIO 2015
PROYECTO "CONSTANCIA" DE HUDBAY PERU SAC.

CRONOGRAMA CRONOGRAMA 2013 ..
a [e Ta | as AAA SAA IRE] eme E-3 ¡ERES ba RES ARAFAT AAA
> S , a T z z 52 ER 770 1 30419
= o mol 337
. 21900,

ANEXO NO ll

CONCESIONES MINERAS DE HUDBAY PERÚ_S.A.C.

4 _ | Constancia 5 010025307 100
2  |Constancia 6 010025407 1000
3 |Constancia 7 010025507 1000
4__ [Constancia 8 010025607 900|
5 ¡Constancia 9 010025707 1.000
6 |Constancia 10 010025807 100
7 |Constancia 11 010025907 1000
8 _ |Constancia 12 010026007 1.000
9 __|Constancia 13 010026107 1 000
10_ | Constancia 14 010026207 1 000
11 ¡Constancia 15 010026307 1 000
12 |Constancia 16 010026407 300
13 |Constancia 17 010614707 700
14 | Constancia 18 010614807 400
15 [Constancia 19 010614907 700
16 |Constancia 20 010615007 600
17 _ | Constancia 21 010615107 700
18 |Constancia 22 010615207 600
19  |Constancia 23 010615307 1000
20 |Constancia 24 010615407 800
21 _|Constancia 25 010615507 800
22  |Constancia 26 010615607 600
23 |Constancia 27 010615707 800
24 |Katanga Q 05005529X01 150.0144
25 |Katanga T 010248397 100
26 _|Katanga Y 010248497 100
27 |Peta5 05006089X01 934.52
28_ |Peta6 05006090X01 1000
29 |Peta7 05006198X01 351.7046
30 ¡Peta17 0506198AX01 49.0544
31__|Santiago Apóstol i 010229294 424.29
32 _|Santiago 3 010083695 700.5841
33 |Santiago 4 010083495 34.1624
34_ | Santiago 5 010083295 602.1229
35 |Katanga J| 05004406X01 400
36_ |Katanga K 05004407X01 300

